Citation Nr: 0630257	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-07 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for scarring of the right tibial area.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1948 to April 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
That decision continued a 10 percent rating for a scar of the 
right tibial area.  

When the case was previously before the Board, in January 
2005, service connection for osteomyelitis was denied and the 
claim for a disability rating in excess of 10 percent for 
scarring of the right tibial area was remanded.  The remand 
requested that the veteran be notified of the evidence needed 
to substantiate his claim, in accordance with the Veterans 
Claims Assistance Act of 2000 (herein "VCAA"); and that he 
be afforded an examination.  A notice letter complying with 
the requirements of VCAA was sent to the veteran in April 
2005.  The examination was done in August 2005.  The 
requested development has been completed and the Board 
proceeds with its review of the appeal.  

In January 2002, the veteran filed a claim for a higher 
rating for his service-connected right leg disability.  The 
only right leg disability for which service connection has 
been established is a right tibial area scar, rated as 10 
percent disabling under diagnostic code 7804.  A June 1992 
rating decision granted service connection for the scar, with 
a noncompensable rating, effective in April 1990.  A January 
1998 rating decision granted a 10 percent rating, effective 
in April 1990.  The veteran contended, in part, that he had 
residuals of osteomyelitis in his right leg.  VA considered 
the claim and the Board denied it in January 2005.  
Subsequently, the veteran claimed he had arthritis in the 
right leg due to disease and injury in service.  The RO 
denied that claim in July 2006 and the veteran has not 
submitted a notice of disagreement (NOD) to date that is not 
of record.  (He has until July 2007 to submit a timely NOD.  
See 38 C.F.R. § 20.302(a) (2006).)  Absent a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction.  Hazan v. 
Gober, 10 Vet. App. 511 (1997); Bernard v. Brown, 4 Vet. App. 
384 (1994).  Consequently, this decision is limited to the 
scar claim.  




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's service-connected for scarring of the right 
tibial area is manifested by a faint, whitish, stable, 
superficial scar, 6 inches long and 0.5 centimeters wide 
overlying the anterior tibial shaft.  It is totally flat, 
without any raised or depressed component.  There is no skin 
breakdown, adhesion to underlying tissue, inflammation, edema 
or keloid formation.  There is no constriction of skin, 
movement about the scar, or constriction of joint motion of 
the knee or ankle.  There is tenderness when the skin and 
underlying tibia is palpated.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for scarring of the right tibial area have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and 4.118, Diagnostic Codes 7801, 
7803, 7804, 7805 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VCAA became law on November 9, 2000.  Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations were published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
latter "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter of April 2005 discloses that 
it complied with all the requirements as described by the 
Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide 
"any" evidence in his possession pertaining to the claim; 
that he should give VA everything he had pertaining to the 
claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not done in this case and the Board remanded the matter 
so the veteran could be notified in accordance with VCAA.  
While this notice was after the decision, it gave the veteran 
opportunity to respond before the RO last re-adjudicated his 
claim.  As a result, any deficits in the original notice were 
cured long before the case returned to the Board and are no 
more than non-prejudicial error.  The veteran was afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA" and thus VA "essentially 
cured the error in the timing of notice."  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128, 129 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due process concerns 
with respect to VCAA notice must be pled with specificity).  
See also Prickett v. Nicholson, No. 04-0140 (U. S. Vet. App. 
September 11, 2006).  Significantly, the evidence does not 
show, nor does the appellant contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield, at 123.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, at 483.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was not provided with 
notice in accordance with Dingess/Hartman in March 2006.  
Despite the inadequate notice provided to the veteran, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for an increased rating, any 
questions as to a higher rating or the appropriate effective 
date to be assigned are rendered moot.  

VA has had the veteran examined in accordance with the 
Board's January 2005 remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998)  A medical opinion was rendered.  This 
examination has resulted in sufficient information to rate 
the disability.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  There is no evidence of relevant 
Social Security Administration records.  There is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001) [citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) for the holding that VCAA does not apply 
where there is extensive factual development, reflected both 
in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that further assistance 
would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2005).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The veteran's claim for a higher rating for his service-
connected right leg disability was received in January 2002.  
The applicable rating criteria subsequently changed.  In 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 
(1991), to the extent that it conflicts with the precedents 
of the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as it provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating skin disabilities.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  Therefore, VA must apply the new 
provisions from their effective date.  The Board finds 
nothing in the cited legal authority precludes consideration 
of the former rating criteria throughout the appeal period 
(see also VAOPGCPREC 3-2000) and such an interpretation is 
only advantageous to the veteran.

Prior to August 30, 2002, scars, may be rated as 10 percent 
disabling if superficial, poorly nourished, with repeated 
ulceration; or if superficial, tender and painful on 
objective demonstration.  38 C.F.R. Part 4, Code 7803, 7804 
(2002).  Scars may also be rated on limitation of function of 
part affected.  38 C.F.R. Part 4, Code 7805 (2002).  

Effective August 30, 2002, unstable superficial scars will be 
rated as 10 percent disabling.  
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7803 
(2005).  

Effective August 30, 2002, superficial scars which are 
painful on examination will be rated as 10 percent disabling.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  
Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118, Code 7804 (2005).  

Effective August 30, 2002, other scars will be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118, 
Code 7805 (2005).  

Prior to August 30, 2002, third degree burn scars were rated 
as follows:                   
      Area or areas exceeding 1 square foot (0.1 sq. m.)	
	40 percent
      Area or areas exceeding one-half square foot (0.05 sq. 
m.)	30 percent
      Area or areas exceeding 12 square inches (77.4 sq. cm.)
	20 percent
Area or areas exceeding 6 square inches (38.7 sq. cm.)	
	10 percent
Note (1): Actual third degree residual involvement 
required to the extent shown under 7801.                                         
Note (2): Ratings for widely separated areas, as on two 
or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately 
rated and combined.         
38 C.F.R. Part 4, § 4.118, Code 7801 (2002).  

Effective August 30, 2002, scars, other than head, face, or 
neck, that are deep or that cause limited motion are rated as 
follows:
Area or areas exceeding 144 square inches (929 sq.cm.)
	40 percent
Area or areas exceeding 72 square inches (465 sq. cm.)	
	30 percent
      Area or areas exceeding 12 square inches (77 sq. cm.)	
	20 percent
      Area or areas exceeding 6 square inches (39 sq. cm.)	
	10 percent
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.  
      Note (2): A deep scar is one associated with underlying 
soft tissue damage. 
38 C.F.R. Part 4, § 4.118, Code 7801 (2005).  

Background and Analysis

VA clinical notes of January 2001, do not show any right leg 
complaints, findings or diagnoses.  In March and April 2001, 
it was noted that there was no edema.  A VA clinical note of 
May 2001 shows the veteran's extremities were examined and 
there were no abnormal findings.  In July 2001, it was 
reported that the veteran's lower extremities had no edema.  
In November 2001, the veteran complained of pain in the right 
leg, which he rated as a 6 (out of 10).  He stated that the 
pain was chronic.  A December 2001 VA clinical note was 
positive for intermittent edema in the right leg.  In January 
2002, the veteran went to a VA clinic and reported that he 
was injured in service and had osteomyelitis.  He said his 
leg stayed swollen all the time and hurt.  He said he had to 
turn down work because of it.  Examination showed no edema.  
When seen the next day, there was 1+ pitting edema.  In March 
2002, edema was none.  In June 2002, he reported his pain 
level at 5 (out of 10) and located the pain in his right leg, 
from the knee down, and in his left shoulder.  

In June 2002, the veteran was examined for his right lower 
extremity complaints.  The veteran described his injury and 
treatment during service.  He reported that he continued to 
experience discomfort along the distal aspect of the right 
anterior tibia since the original injury.  He stated that 
activity, such as prolonged standing and walking tended to 
increase his discomfort.  He continued to experience symptoms 
of swelling and pain with prolonged standing and walking.  
Flare-ups generally lasted 1 to 2 days and resolved 
spontaneously.  The only care was rest and elevation.  
Episodes occurred about 8 times a year and required him to 
curtail his activities as a cabinet maker.  There was no 
evidence of current active infection.  There were no 
constitutional symptoms of bone disease.  Examination 
disclosed mild tenderness on palpation of the anterior tibia.  
There was no evidence of edema.  There was no pain on motion, 
weakness, redness, or heat.  The diagnosis was an old soft 
tissue trauma with laceration of the anterior right tibial 
area with residual pain.  

An April 2003 clinical note shows that the veteran came to 
the VA facility for right leg pain of 3 days duration.  He 
rated the right leg pain at 5/10 when sitting and 10/10 when 
standing.  He was wearing knee and ankle braces, grimacing 
and rubbing his leg.  He stated that a little blue discolored 
area on the right leg had moved.  Physical examination of the 
right leg showed no swelling or edema.  There was no calf 
muscle tenderness or swelling.  He did have chronic 
peripheral vascular skin changes in the leg.  The impression 
was right leg pain.  

The scar of the right leg was examined in August 2005.  The 
claims file was reviewed.  It was noted in the report that 
the injury and treatment in service.  Currently, the veteran 
complained of tenderness to the touch of the shin, from below 
the knee to the lower third of the leg.  He claimed that the 
leg was painful on ambulation, especially if walking long 
distances or standing for periods of time.  He also 
complained of pain in the knee and ankle.  The examiner noted 
that these joint complaints were due to age-related 
arthritis.  There was no openness and no drainage.  On 
physical examination, the scar was noted to begin 3 inches 
distal from the inferior patella.  It was a 6 inches long, 
faint, whitish discoloration of skin overlying the anterior 
tibial shaft.  It was 0.5 centimeter at its greatest width.  
It was totally flat, without any raised or depressed 
component.  There was no skin breakdown.  There was no 
adhesion to underlying tissue.  It was stable, superficial, 
and without any inflammation, edema or keloid.  There was 
tenderness when the skin and underlying tibia was palpated.  
At the inferior aspect of the scar which was at the distal 
2/3 of the leg, there was a 1 centimeter round, minor (1-2 
millimeter) depression defect in the tibial bone, which also 
was tender.  There was no constriction of skin movement about 
the scar.  There was no constriction of joint motion of the 
knee or ankle.  The examiner pointed out that there was a 
considerable distance between the scar and the joints.  There 
was also a tiny bluish venous dilation at the inferior aspect 
of the scar that was not considered remarkable.  It blanched, 
confirming it is vascular in nature and not neoplastic.  No 
disfigurement was apparent.  The scar tissue was actually 
faint and barely discernable without close inspection.  There 
was no limitation of muscle function or muscle strength.  
Gait was not affected.  The examiner summarized that only 
finding of note was the tenderness to palpation of both the 
scar and the underlying tibial periosteum.  It was noted that 
X-rays of the area multiple times had been negative for bony 
abnormality.  The diagnosis was superficial scar, right leg, 
and chronic periosteal irritation right anterior tibia, as 
residuals to remote traumatic injury of the right leg.  

Conclusion

The veteran has several things going on with his right leg, 
including arthritis and vascular changes.  However, service 
connection has not been established for those disorders.  
This decision is limited to the only right leg disability for 
which service connection has been established - the scar.  It 
is currently rated as 10 percent disabling, which is the 
maximum rating for a superficial scar.  38 C.F.R. § 4.118, 
Code 7803, 7804.  A higher rating could be assigned based on 
limitation of joint motion, if the scar affects joint 
function.  38 C.F.R. § 4.118, Code 7805.  However, the recent 
examiner made it clear that the scar does not affect any 
joint function.  A higher rating could also be assigned if 
the scar covered a greater area.  But, at 6 inches long and 
half a centimeter wide, it does not exceed the 12 square 
inches required for a higher rating on that basis.  In fact, 
there is no applicable basis for a higher rating.  While the 
veteran may feel that his service-connected disability 
disables him to such an extent that a higher rating is 
warranted, the objective findings of the trained medical 
personnel are substantially more probative in determining the 
extent of the service-connected disability.  Here, the 
competent medical evidence provides a preponderance of 
evidence which clearly establishes that the service-connected 
disability does not meet any applicable criteria for a higher 
rating.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Other Criteria and Extraschedular Rating  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2005).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  In this 
regard, the Board finds that, while the veteran has asserted 
that the scar interferes with his ability to stand and work 
as a cabinetmaker, the preponderance of the competent medical 
evidence demonstrates that the scar does not affect leg 
function.  Further, there has been no showing by the veteran 
that this service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 10 percent for scarring of 
the right tibial area is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


